159 F.3d 1354
In re Unisys Corp., Long-Term Disability Plan ERISALitigation, Yasmeen Alikhan, David Lee Clinger, GerardFitzgerald, Charles R. Holman, Jr., Neal Orser, Rodney KentSkeen, Linda J. Thomasin, John B.G. Roberts, III, Patty A.Carpenter, Personal Representative of Estate of JacksonGuerrant, Richard Stark, Margaret C. Roeller, PersonalRepresentative of Estate of Eugene Roeller
NO. 97-1967
United States Court of Appeals,Third Circuit.
July 08, 1998
Appeal From:  E.D.Pa. ,No.mdl938

1
Reversed.